DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO #13-007
ICM #4
November 22, 2013
RE: Quality Considerations for Medicaid and CHIP
Programs
Dear State Health Official:
Dear State Medicaid Director:
This letter is the fourth in a series of letters on integrated care models (ICMs) 1 that provides
states with guidance on designing and implementing care delivery and payment reforms that can
achieve our shared goals of improving health, striving for quality care and reducing costs within
Medicaid and the Children’s Health Insurance Program (CHIP). 2 In previous and future
communications on payment and service delivery reform, we use the term ICMs to describe
these initiatives, which may include (but are not limited to) medical/health homes, Accountable
Care Organizations (ACOs), ACO-like models, and other health care delivery and financing
models, including managed care. Such care models emphasize person-centered, continuous,
coordinated, and comprehensive care (see Attachment 3 of SMD #12-002 for further
description).
As described in the associated letters in this series, the Centers for Medicare & Medicaid
Services (CMS) within the Department of Health and Human Services (HHS) is supportive of
new and existing forms of service payments that focus on improving health care quality. These
payment strategies may range from risk-based shared savings methodologies to payments that
are added to what a provider receives through fee-for-service based on meeting performance
expectations -- the common thread is a focus on paying for value and quality.
As Medicaid programs transition away from rewarding volume and toward paying for value with
financial incentives to improve outcomes for beneficiaries, 3 CMS intends to actively support

1

On July 10, 2012 CMS released two letters on Integrated Care Models (SMD # 12-001 and #12-002); the first
describing our broad vision for payment and delivery system reform and the second describing policy
considerations. The July 2012 letters are available at http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SMD-12-001.pdf and http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD12-002.pdf. On August 30, 2013, CMS released SMD number 13-005 on the topic of shared savings, which is
available at http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13-005.pdf
2
In this letter the term Medicaid will be used when referring to Medicaid and CHIP Programs.
3
National Association of Medicaid Directors, “Creating a Climate for Innovation”, Nov. 9, 2011. (At
http://medicaiddirectors.org/node/192).

Page 2 –State Health Official and State Medicaid Director
quality improvement, learning from innovative efforts at the state and local level. While CMS
can support system-level thinking around quality improvement, innovation and action will be
locally driven. 4 In order to improve quality through payment, states must have the tools and
information needed to undertake quality improvement efforts. Furthermore, it is useful for state
Medicaid programs and CMS to have a common understanding of what it means to measure,
monitor, and improve the quality of health care in value-based payment models. This letter
provides a framework for quality improvement and measurement – developed in consultation
with states – consistent with CMS’s and HHS’s approaches in these areas. 5 Experience has
shown that quality improvement and measurement are the foundation for payment models that
can improve care and reduce costs, and so CMS will be looking for these types of strategies as
states seek approval for new ways to structure payments to providers (e.g. ICMs). Moreover, this
framework is relevant beyond just ICMs. As such, CMS encourages states to develop statewide
quality strategies that can guide efforts to improve quality across state Medicaid programs, using
the components highlighted in this letter.
Section I of this letter describes the features of robust and integrated statewide quality strategies
that can be used to drive payment. Section II describes the impact of this framework on CMS
policies for payment delivery models and accountability. The appendices contain: 1) a
description of existing quality measurement and improvement efforts that impact Medicaid and
CHIP; 2) an example of a measurement matrix; and 3) a description of alignment with existing
quality initiatives and funding to support data infrastructure.
I.

QUALITY IMPROVEMENT STRATEGIES FOR MEDICAID: GOALS,
INTERVENTIONS, METRICS, TARGETS, TRANSPARENCY AND FEEDBACK

The following five key components: (1) goals, (2) interventions, (3) metrics, (4) targets, and (5)
transparency and feedback, are integral to a state’s quality improvement vision and strategy. 6
For the purposes of Medicaid, these components, including measurement, should ultimately be
laid out in a cohesive plan, and tied together, in the context of what is happening in a state across
purchasers related to quality (i.e., which areas need targeted improvement, indicators that will
help identify if improvement occurred, etc.).

4

VanLare JM, Conway PH. Value-Based Purchasing – National Programs to Move from Volume to Value. NEJM
July 26, 2012.
5
National Quality Strategy 2012 Annual Progress Report to Congress, August 2012.
www.ahrq.gov/workingforquality/nqs/nqs2012annlrpt.pdf; CMS National Quality Enterprise and Thomson Reuters,
Continuous Quality Improvement: Models and Common Themes (July, 2009). Also see “Plan-Do-Study-Act”
model; and the Model for Improvement from the Institute for Healthcare Improvement Langley GL, Nolan KM,
Nolan TW, Norman CL, and Provost LP. The Improvement Guide: A Practical Approach to Enhancing
Organizational Performance (2nd edition). San Francisco: Jossey-Bass Publishers; 2009. Consultation with states
has occurred in multiple forums, such as CMCS’s Value-Based Purchasing MAC Collaborative (at
www.medicaid.gov/State-Resource-Center/MAC-Learning-Collaboratives/Value-Based-Purchasing.html).
6
Tools such as driver diagrams and run charts can also help visualize some of these components together as
pathways. See www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Downloads/QI-101-Webinar2-Slides.pdf; http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Quality-of-Care/Downloads/QI-101-Webinar3-Slides.pdf

Page 3 –State Health Official and State Medicaid Director
Stakeholder engagement in designing and implementing each of these components is critical.
From consumers, to providers, to patients, multi-stakeholder approaches to quality are not only
necessary for viability but have historically been a key to the success of quality improvement
initiatives. Stakeholder perspectives and values should be incorporated into this process from the
initial conception of a quality improvement model, and should be reflected in the programmatic
goals and measurement approaches.
1. Identify shared goals and aims. The foundation of a quality improvement strategy is a set of
measurable goals and aims, which are defined as specific opportunities for change for the
population. In order to identify the goal or aim, states should start with a data-based baseline
analysis (e.g. cost, utilization patterns, health needs of target populations, quality of life issues
facing beneficiaries, barriers to care, past performance) of its Medicaid program, and in some
cases the health care system overall. This analysis should help states identify which areas need
improvement by looking at the root causes of the issues and then target quality improvement
resources accordingly. A state can also look to the National Quality Strategy’s six domains (e.g.,
making care safer by reducing harm caused in the delivery of care; promoting effective
communication and coordination of care) to help think through how to design its quality
improvement strategy goals.
The connection between the goals and the rest of the strategy is a key part of designing an
effective strategy. States should consider how the interventions will help achieve these goals as
well as how the metrics will measure progress toward these goals. These specific measurable
health care quality goals are the drivers for the entire strategy — the interventions, payment
model and metrics – should all be rooted in the specific goals identified.
Quality improvement goals can be broad or aimed more narrowly. In some cases, as states and
innovators focus on improving in one area with specific quality improvement goals, it may be
important to also set broad goals across the program or system in order to ensure that specific
efforts are consistent with broader health system goals.
States are also encouraged to examine how their goals can be aligned with existing and newly
emerging initiatives, so that such initiatives can be leveraged by the state in its efforts to achieve
quality improvement. For instance, it is imperative that states align their quality improvement
with efforts to increase meaningful use of health information technology and exchange (HIT/E),
since HIT and HIE provide a foundation to support quality improvement measurement across
providers. In addition, the Million Hearts Initiative is a broad national strategy aimed at
preventing one million heart attacks and strokes over the next five years. 7 The Partnership for
Patients 8 is a public-private partnership working to improve the quality, safety and affordability
of health care for all Americans by focusing on two goals: 1) keeping patients from getting
injured or sicker in the health care system and 2) helping patients heal without complications by
avoiding readmissions following a stay in a hospital. Programs such as the Partnership for
Patients have been developed with stakeholder support and a strong evidence base for improving

7
8

Million Hearts Initiative: www.millionhearts.hhs.gov/aboutmh/overview.html
Partnership for Patients: www.partnershipforpatients.cms.gov/

Page 4 –State Health Official and State Medicaid Director
care, and hold real promise for improving transitions from acute care hospitals to other care
settings.
2. Select interventions that achieve these goals. The interventions selected should have a strong
evidence base (when possible) for impacting the change that is targeted in the state’s quality
improvement strategy, aims and goals. Interventions may consist of payment reforms and
delivery reforms, or collaborative quality improvement initiatives. For instance, shared savings
arrangements are payment changes that can create incentives to achieve the goal of reduced rehospitalizations. But even with new incentives, changes in care or the way care is delivered
(e.g., community transition programs, health homes, etc.) are still necessary to successfully
reduce re-hospitalizations or re-institutionalizations. States may consider conducting several
small tests of change and Plan-Do-Study-Act (PDSA) cycles to quickly identify which
interventions have the greatest potential to impact change and drive progress towards the goals
and aims of the state’s quality strategy.
3. Measure and monitor progress toward these goals. Once the goals, aims and interventions
for the quality improvement strategy are set, the appropriate metrics that can be directly tied to
these goals and interventions must be selected. Using the appropriate metrics will allow a state
to understand when a change has resulted in improvement. While designing a measurement
approach that will be used to assess progress towards the quality strategy goals, states should
consider a blend of process, structure, and outcome-focused quality metrics along with balancing
measures that can help to reflect unintended consequences of change to other parts of the system
or other systems. For example, a state focused on implementing a medical home model for
children can measure asthma admission rates (to reflect outcomes); up-to-date immunizations (to
reflect important prevention processes); and/or an experience of care survey (to monitor for
unintended consequences). Understanding the quality measurement field is evolving, states
should strive to use metrics that closely reflect true outcomes, particularly when there is more
risk to the program and beneficiaries (i.e., a shared savings arrangement or capitation).
A broad cross section of metrics beyond the scope of the intervention-specific goals may be
necessary to indicate how specific improvements are affecting quality across the program, and
they can also indicate if there is any slippage where quality improvement resources are not
presently focused. Furthermore, if the focus of intervention-specific goals is on long-term care
services and supports, the measurement strategy should reflect the broad range of clinical,
psycho-social and community support needs of the population.
Rationale for Measures: When selecting which measures to use, it is important to consider the
rationale for selecting each measure and determine how each measure ties to the improvement
goal or intervention. This assessment will help the state identify which programmatic goals are
and are not reflected with the available measures. In addition, clarifying the connection from
goal to measurement is useful in meaningfully conveying to internal/external stakeholders and to
CMS what the state intends to achieve and how it will know that progress is occurring.
Alignment with Existing Federal Measurement Programs and with Other State Activity: States
are strongly encouraged to select measures recognized by HHS and demonstrated to be evidencebased, to the extent possible. Measures should ideally be endorsed by nationally recognized
entities. When metrics are used to determine payment or incentive levels, states must use
nationally endorsed metrics, or provide justification for use of non-endorsed metrics for these

Page 5 –State Health Official and State Medicaid Director
purposes of payment. In the absence of nationally endorsed measures, the measures should be
validated to establish the same level of scientific rigor that produces consistent and credible
results about the quality of care when the measures are implemented. To maximize
measurement collection resources and minimize burden of provider reporting, states should
begin the selection process with applicable measures already in use by the state as part of other
programs or initiatives (e.g., the Medicaid and CHIP child and adult core sets, meaningful use of
certified electronic health records (EHRs), managed care programs, section 1115(a)
demonstration projects, section 1945 health homes for people with chronic conditions, home and
community based services (HCBS) waivers and state plan amendments (SPA), etc.). This
process should also include reviewing measures in use by Medicare programs that are relevant to
states including, Medicare-Medicaid demonstrations, Physician Quality Reporting System, and
Hospital Inpatient Quality Reporting Program.
In order to support alignment with federal programs, the majority of the measures used in CMS’s
public reporting programs are available online in the CMS measures inventory. The inventory
contains detailed measure information for measures in a particular CMS program,
see www.cms.gov/Medicare/Quality-Initiatives-Patient-AssessmentInstruments/QualityMeasures/CMS-Measures-Inventory.html.
An additional resource is the HHS Measures Inventory which contains measures used by CMS
and by other HHS Programs. The HHS Measures Inventory is located
at www.qualitymeasures.ahrq.gov/hhs/inventory.aspx?pop=yes and contains measurement
specifications as they pertain to each individual HHS program, and the measures are searchable
by target population or age, condition, care setting and NQF endorsement status. In addition to
the CMS measurement work that is underway, there are many HHS cross-agency efforts to
develop and align measures and support the National Quality Strategy. 9
Future Measurement: Quality improvement and measurement is best approached in cycles
designed to continuously drive improvement in quality of care and health outcomes. Some goals
will likely be precursors to longer range goals, so sequencing of goals and associated
measurement is an important aspect of quality improvement and measurement. For instance, in
the early phases of implementing a quality improvement strategy, metrics and interventions may
be oriented towards building hard and soft infrastructure, and later metrics and interventions will
relate more directly to health outcomes. The ability of states to rely on metrics to ensure quality
services to beneficiaries may be limited by a paucity of validated outcome measures, particularly
for certain domains. States may need to continue to recognize and account for Medicaid services
through claims or other intermediate outcome processes that reasonably ensure quality services
to beneficiaries, and we encourage states to discuss these approaches with CMS.
9

One such effort, modeled after the National Quality Strategy, is the Substance Abuse and Mental Health Services
Administration’s "National Behavioral Health Quality Framework.” The NBHQF has undergone a rigorous review
within HHS and via an extensive external set of stakeholders, resulting in a set of recommended core and
supplemental measures, many of which are endorsed by the National Quality Forum, and intended to capture key
behavioral health activities across HHS. Additional resources can be found on the Agency for Healthcare Research
and Quality website: http://www.ahrq.gov/policymakers/measurement/index.html and
http://www.ahrq.gov/professionals/quality-patient-safety/quality-resources/index.html .

Page 6 –State Health Official and State Medicaid Director
CMS recognizes that in many areas, further measure development is critical and the agency is
investing in this field. If there are few available standardized, nationally-validated measures that
are appropriate for critical elements of the quality strategy, states should identify which quality
improvement areas need to be addressed and then develop a plan for phasing in additional
measures to meet these measurement gap areas as validated measures become available.
States can consider using a multi-year glide-path approach to increase the number and
complexity of measures used in the program. For example, in the first year of the program, a
state could start with mainly process-focused measures, but in the measurement strategy
identifying the measures that may be harder to collect but are focused on health outcomes. In
these cases, CMS will expect states to transition from process-focused measures toward
outcomes measures to the degree feasible.
Graphic 1. Glide path for moving from process focused measurement to outcomes 10

4. Defining the starting point and targets for performance. Using the data-based analysis,
previous state performance and national benchmarking data, the state should identify baselines
for each of the measures it intends to collect. If states undertaking new initiatives do not have
baseline data for their measures, they should create a timeline for identifying and setting
baselines, consistent with the glide-path approach mentioned above.
States may choose to provide financial incentives to providers for absolute achievement, targeted
improvement on metrics, or both. There are multiple ways to accomplish this. The nature of the
split between absolute achievement and targeted improvement will depend on the characteristics
of the metric and the basic goals of the effort. 11 States may also find CMS’s August 2013

10

This glide path approach was initially developed for the long-term demonstration of meaningful use of certified
EHRs by the HHS Health IT Policy Committee, established under the American Reinvestment and Recovery Act as
an official Federal Advisory Committee.
11
For instance, a state may choose to align with CMS’s Hospital Value-Based Purchasing incentive structure, which
awards points for both achievement relative to a national benchmark and improvement based on a hospital’s past
performance, at http://www.cms.gov/Medicare/Quality-Initiatives-Patient-AssessmentInstruments/HospitalQualityInits/index.html?redirect=/hospitalqualityinits/.
Another approach would be to set a target of 90th percentile of national performance for it measures. In brief,
providers earn the reward in one of two ways—either the provider meets this performance target, or the provider
closes the gap between current performance (baseline) and this 90th percentile target by a pre-specified amount.

Page 7 –State Health Official and State Medicaid Director
guidance on shared savings to be useful to clarify state responsibilities on these financial
incentives. 12
5. Feedback Loops and Transparency
Transparency and feedback help to understand what measures of quality are improving (or not),
and create the opportunity for developing and diffusing best practices, avoiding a repeat of
problems and driving quality improvement more broadly. A critical element of transparency and
feedback is the availability of appropriately structured, reliable and timely data that can support
an analysis plan.
There are different kinds of analysis plans. Analysis plans that represent rapid cycle assessment
are intended to support mid-course corrections in interventions and to accelerate local learning
and improvement. These data may need to be shared, for example, among different provider
types or between providers and a health plan who have an active stake in the intervention. Other
analysis plans may support the calculation and distribution of incentive payments; these data
may not be needed as frequently as is needed for rapid cycle assessment but certainly would need
to be complete and reliable. Other analysis plans may be designed to support effective program
monitoring or to understand, in robust terms, how an actual set of complex interactions can have
differential effects on the quality and cost of care and on health outcomes, perhaps stratified by
demographic differences. All of these types of analyses serve different but important roles in
driving, understanding and diffusing quality improvement. The latter types are critical to
program integrity and policy making.
As part of their state-wide quality strategy, states are also strongly encouraged to consider
making quality performance publicly transparent, which is a key ingredient of quality
improvement. These data systems are also important to supporting public transparency, for
example in producing quality report cards or posting state, plan or provider performance on
measures.
CMS recently released guidance on the Transformed Medicaid Statistical Information System
(T-MSIS) program, which will be foundational to the effort described in this letter. 13
Specifically, one of the goals of the T-MSIS effort is to make available robust, timely, and
accurate data in order to ensure the highest financial and program performance, support policy
analysis and ongoing improvement, identify potential fraud or waste, and enable data-driven
decision making. It is critical that State Health Officials align their T-MSIS efforts, especially
related to timing, with the glide path for quality improvement.

12

The shared savings guidance is available at http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD13-005.pdf
13
CMS State Medicaid Director Letter: Transformed Medicaid Statistical Information System (TMSIS) Data.
SMDL# 13-004, August 23, 2013. http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13-004.pdf

Page 8 –State Health Official and State Medicaid Director
A comprehensive, statewide, quality strategy will anticipate these various data needs and include
plans for addressing them. Health information exchanges and health information technology
infrastructures are helpful in facilitating these data exchanges. Existing policies and a discussion
of federal financial participation to support data infrastructure are covered in Appendix 3.
II.

IMPACT OF QUALITY STRATEGY ON CMS POLICIES

All states should consider developing a single, statewide comprehensive quality improvement
strategy that broadly supports all aspects of a state’s Medicaid program. The approach can help
with alignment of a state’s quality improvement activities, identification of resources and can
enable CMS to better support a state’s vision for improving health and reducing costs.
Delivery System Payment Models with Accountability for Quality
A robust statewide quality improvement strategy that reflects the components described in this
letter, along with validated metrics for pre-defined outcomes, is critical to move to an
accountability framework where states rely on measurable improvements as the basis for
validating Medicaid quality incentive payments rather than transactional items such as logs and
progress reports. CMS expects that states pursuing models that rely on measurable
improvements as the basis for validation of payment will be able to articulate a comprehensive
quality strategy that describes their overall goals and interventions. This strategy should underlie
the measures and reporting processes that will be used to determine the payments, the anticipated
improvements or thresholds required to receive payment, any criteria that might limit eligibility
to receive payments and the timing and distribution process of the payments.
Measuring quality can be challenging in an environment of evolving measures and systems, but
CMS will work closely with states on a model-by-model basis to support flexibility and ensure
provider accountability in order to enable states to fully implement these models. 14
An accountability framework based on quality must be supported by a robust data infrastructure
to collect, analyze and report metrics. If such an infrastructure does not exist, states should, in
partnership with providers, develop sequential goals and metrics over time. Such infrastructure
might begin with building the capacity to capture basic electronic health records data and
progressively move towards more sophisticated capacities to report and analyze these data
elements. We describe the existing policy and federal financial participation to support data
infrastructure development, such as TMSIS/MMIS and HIT/E in Appendix 3.
Relationship of Managed Care Requirements and Quality
When developing the overall statewide quality strategy discussed in this letter, states should
think broadly across all delivery systems, including managed care. Forty-two states currently
use prepaid managed care arrangements to deliver care to Medicaid and CHIP enrollees.
Managed care has existing quality requirements and regulations (e.g., 42 CFR Part 438 Subparts
D and E), which continue to apply to such programs. The overall statewide quality strategy

14

Examples of measures used by states in payment reform efforts can be found:
www.dhcs.ca.gov/Documents/CA%201115%20Amendment%20Approval%2006.28.2012.pdf (page 314);
www.hhsc.state.tx.us/1115-docs/RHP/Category-3-RHP.pdf

Page 9 –State Health Official and State Medicaid Director
described in this letter is one way to fulfill some of these requirements, but these authorities are
best understood in the context of the overall statewide Medicaid program quality strategy, as
described in this letter.
States operating managed care programs using managed care organizations and pre-paid
inpatient health plans are required to conduct External Quality Reviews (EQRs). 15 The EQR
process is intended to help states assess and improve the quality of managed care offered by their
contracted health plans. There are many ways in which these processes can be improved to better
meet the quality improvement needs of states. For example, states could focus current EQR
required activities on their performance or outcomes of care, in addition to oversight of the
process and structure of managed care delivery systems.
The goals a state seeks to achieve, as laid out in the quality strategy described in this letter,
should be reflected in the scope as well as the results of the EQR. Reviewing the EQR
performance results allows the state to assess whether new interventions are needed to reach
specific health-based goals. In addition, this analysis will assist the state in determining whether
its quality strategy is in need of modification. Strengthening the alignment between a state’s
overall quality strategy and the EQR process will help states achieve improvements in their
Medicaid and CHIP programs.
In addition to recent quality improvement work that has been underway related to Medicaid,
there are also opportunities to leverage the knowledge base available from Medicare’s Quality
Improvement Organizations (QIOs) working at the community-level to improve the quality of
health care. Since many QIOs are also EQR organizations, there are ample opportunities for
synergy of efforts across Medicare and Medicaid.
Ideally, the quality strategy will also be implemented as part of statewide all-payer initiatives to
improve quality for all populations, where Medicaid is just one part of that larger effort.
III.

CONCLUSION

While states may vary in their approach to designing statewide quality strategies and the ways
payment is used to support quality improvement, the components highlighted here should be
reflected in all states’ strategies. At the same time, we realize that all states are not completely
prepared to embark on quality improvement and system reform efforts in the same way—some
may use a gradual approach in exploring the enhanced flexibilities while others may delve into
large-scale system reform efforts. No matter where a state falls across this spectrum, we
encourage states to use this letter as a first step to either begin or expand upon quality
conversations with CMS.

15

42 CFR Part 438 Subpart E.

Page 10 –State Health Official and State Medicaid Director
We hope this information is helpful. CMS stands ready to partner with states in their ongoing
efforts to transition towards accountability based on improvements in health care quality and
outcomes. By strengthening and transforming our accountability, we can be better partners in
these efforts to improve care, improve the patient experience and reduce costs. Questions about
this guidance may be directed to Dr. Stephen Cha, CMCS Chief Medical Officer
at stephen.cha@cms.hhs.gov; or discussions can be arranged through the SOTA process.
Sincerely,
/s/
Cindy Mann
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Ron Smith
Director of Legislative Affairs
American Public Human Services Association
Matt Salo
President
National Association of Medicaid Directors

Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Melinda J. Becker
Senior Legislative Associate
Committee on Health and Homeland Security
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations

Page 11 –State Health Official and State Medicaid Director
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

Appendix 1: Existing Quality Measurement and Improvement Efforts that Impact
Medicaid and CHIP
Over the past several years, CMS and HHS have implemented quality-focused activities
designed to help states build their quality infrastructures. A comprehensive description of
quality programs across HHS is beyond the scope of this guidance. However, included here are
several examples of how the department is working to support states.
Initiatives from the Center for Medicare and Medicaid Innovation (CMMI) and the Center for
Medicaid and CHIP Services (CMCS) can also provide states with important quality
improvement synergies through programs such as Strong Start, the Comprehensive Primary Care
Initiative, the State Innovation Models, and the Testing Experience and Functional Assessment
Tool in Medicaid Long Term Services/Supports (TEFT) grants. Recently CMS has also released
information to support states in addressing quality improvement efforts related to super
utilizers 16, mental health parity 17 and prevention 18.
Medicaid.gov – Quality of Care. Includes links to major CMCS quality activities and
efforts. http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Quality-of-Care.html
Design and implement quality improvement projects. Quality Improvement 101 webinar
series for state Medicaid/CHIP staff launched February 2013). www.medicaid.gov/MedicaidCHIP-Program-Information/By-Topics/Quality-of-Care/Downloads/QI-101-Webinar1-Slides.pdf
Initial Core Set of Health Care Quality Measures for Medicaid-Eligible Adults.
www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/AdultHealth-Care-Quality-Measures.html
Initial Core Set of Health Care Quality Measures for Children in Medicaid and CHIP.
www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Downloads/ChildCoreMeasures.pdf
Support for states in becoming value-based purchasers. www.medicaid.gov/State-ResourceCenter/MAC-Learning-Collaboratives/Value-Based-Purchasing.html
Agency for HealthCare Resource and Quality (AHRQ) resource to generate a health care
reporting website. The Agency for Healthcare Research and Quality (AHRQ)’s MONAHRQ®
tool: http://monahrq.ahrq.gov/

16

Super utilizers informational bulletin: http://www.medicaid.gov/federal-policy-guidance/downloads/CIB-07-242013.pdf
17
Mental health parity state health official letter: http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SHO-13-001.pdf and state Medicaid Director letter http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SMD-11-23-11.pdf
18
Medicaid Prevention Learning Network: http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Prevention.html

12

Meaningful Use of Certified Electronic Health Records (EHRs) and the Medicare and
Medicaid EHR Incentive Programs. http://cms.gov/Regulations-andGuidance/Legislation/EHRIncentivePrograms/index.html?redirect=/ehrincentiveprograms
Transformed Medicaid Statistical Information Systems (T-MSIS). Develop a uniform
information and reporting system that will include accurate data for information management
and monitoring quality improvement through the transformation of its Medicaid Statistical
Information System (MSIS) and the Medicaid and CHIP Program system
(MACPro). http://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13-004.pdf
Health Homes. www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/LongTerm-Services-and-Support/Integrating-Care/Health-Homes/Health-Homes.html
Quality for Long-Term Care Populations
•

•

•
•

Integrated approaches to quality improvement strategies, develop national
standardized measures, and coordinate quality technical assistance across the across
Medicaid authorities supporting long term services and supports.
(www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Quality-of-Care-HCBS.html )
Quality in Home and Community-Based Services
(HCBS). www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/LongTerm-Services-and-Support/Home-and-Community-Based-Services/Home-andCommunity-Based-Services.html and
www.medicaid.gov/AffordableCareAct/Provisions/Community-Based-Long-TermServices-and-Supports.html
Money Follows the Person (MFP). www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Long-Term-Services-and-Support/Balancing/Money-Followsthe-Person.html
Balancing Incentive Program (BIP). www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Long-Term-Services-and-Support/Balancing/BalancingIncentive-Program.html

Oversight of Quality in Medicaid Managed Care Programs. www.medicaid.gov/MedicaidCHIP-Program-Information/By-Topics/Quality-of-Care/Quality-of-Care-External-QualityReview.html

13

Appendix 2: Example of a Measurement Matrix
Project Goals

Improving
behavioral
health and
physical health
coordination

Measures
Description
(title,
steward,
NQF#)
Follow-up
after
hospitalization
for mental
illness (NQF
#0576)

Medical
assistance
with smoking
and tobacco
use cessation
(NQF #0027)

Alignment to
other
CMS/State
Programs

Baseline

Inpatient
Psychiatric
Facility
Quality
Reporting,
Medicaid
Adult Core
Set,
Children’s
Core Set,
Part C Display
Measure
CMS
Medicaid
Adult Core

2011
statewide
baseline:
57.6%

Benchmark Average
Performance
Target for
Upcoming
Year*
2012
58.6%
National
Medicaid
benchmark
of 90th
percentile:
68%

2011
National
53.1%
Improving
statewide
Medicaid
advised to
primary care
baseline:
benchmark
quit
th
50% advised of 90
percentile:
to quit by
MD (range
81.4%
45-58%)
* Performance targets will be determined for each individual innovator. In this case, each
innovator’s target is to close 10% of the gap between their own baseline performance and the
most recent national Medicaid data for the 90th percentile. An average statewide aggregate
performance target for the upcoming year is provided here for reference.

14

Appendix 3: Alignment with Existing Quality Initiatives, and Funding for Data
Infrastructure
Examples of existing efforts where there is the potential for significant quality improvement
overlap include (but are not limited to):
• State Medicaid Health information technology (HIT) Plans and statewide HIT strategies
• Health Information Exchange (HIE) Operational Plans
• Medicaid Management Information Systems (MMIS) funding and Medicaid Information
Technology Architecture (MITA) efforts
• Grants from the Center for Medicare and Medicaid Innovations, (e.g., State Innovation
Models and the Comprehensive Primary Care Initiative)
• Medicaid waiver programs and section 1945 Health Homes initiatives
• State Demonstrations to Integrate Care for Dual Eligible Individuals
• CHIPRA Quality Demonstration Grant Program; and
• Any other funding or strategic plans tied to quality measure alignment and development.
The CMS can support infrastructure and data systems enhancements to support some of these
activities through enhanced federal match for design, development and implementation of
MMIS. States that modify their MMIS to support the data systems for quality can receive an
enhanced 90 percent federal matching payment under section 1903(a)(3) of the Act. This
funding includes all staff costs directly attributable to the design, development and
implementation of the data system. For continuing operations and maintenance of the MMIS,
states can receive a 75 percent federal matching payment. In order to be eligible for the
enhanced federal match rate, a state’s MMIS must comply with the seven standards and
conditions listed in the Federal Register, 76 Fed. Reg. 21950 (April 19, 2011). Additionally,
CMS released a set of Frequently Asked Questions on this funding on April 25, 2013. 19
In addition, funding may be available to support State investments in HIE. Under CMS’s State
Medicaid Director Letter (#11-004) dated May 18, 2011 (and subsequent Frequently Asked
Questions 20), CMS provided guidance to State Medicaid agencies regarding the implementation
of section 4201 of the American Recovery and Reinvestment Act of 2009 (the Recovery Act),
Pub. L. 111-5 and regulations at 42 Code of Federal Regulations (CFR) Part 495, Subpart D.
Specifically, this SMD letter provided further detail on Medicaid’s contribution (fair share) to
HIE infrastructure development to enable Medicaid providers to meaningfully use certified
EHRs. This letter also provided more detailed guidance on the State expenditures related to the
development of HIE(s) that may be eligible for 90 percent FFP.

19

http://www.medicaid.gov/state-resource-center/FAQ-medicaid-and-chip-affordable-care-actimplementation/downloads/Affordable-Care-Act-FAQ-enhanced-funding-for-medicaid.pdf
20

http://www.medicaid.gov/Federal-Policy-Guidance/downloads/FAQ-09-10-2013.pdf

15

Depending on the infrastructure development systems and funding authority, states must submit
an HIT or a MMIS Advanced Planning Document to CMS for review and prior approval in order
to receive this funding. States should consult with CMS prior to submission of federal funding
requests to ensure: 1) compliance with the requirements under MMIS and HIT funding authority
and 2) that the appropriate funding streams are being leveraged and applied correctly.

16

